DETAILED ACTION
This action is responsive to the application No. 16/685,959 filed on November 15, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
This action is responsive to the communication filed on 11/15/2019.  Accordingly, pending in this Office action are claims 1-21.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2019/0148457).

Regarding Claim 1, Lee (see, e.g., Fig. 6, 9), teaches an image sensor comprising:
a substrate 101 configured to include a plurality of pixels PX, each pixel PX including a photodiode 5110 that detects light (see, e.g., pars. 0048, 0051);
a plurality of deep trench isolation (DTI) structures 150/155 formed in the substrate 101 to optically isolate each of the plurality of pixels PX from neighboring pixels PX (see, e.g., par. 0052); and
272 arranged over the photodiode 110 and electrically connected 220 to the plurality of DTI structures 150/155 (see, e.g., pars. 0052, 0060, 0066).  

Regarding Claim 2, Lee teaches all aspects of claim 1.  Lee (see, e.g., Figs. 6, 9), teaches that the plurality of pixels PX includes an active pixel PX to convert incident light into electrical signals, and wherein the transparent electrode 272 of the active pixel PX is configured to apply a first bias to the DTI structure 150/155 of the active pixel PX (see, e.g., par. 0052).  

Regarding Claim 3, Lee teaches all aspects of claim 1.  Lee (see, e.g., Figs. 6, 9), teaches that the plurality of pixels PX includes an optical black pixel OBPX to generate a signal that is not due to incident light, and wherein the transparent electrode 272 of the optical black pixel OBPX is configured to apply a second bias to the DTI structure 150/155 of the active pixel PX (see, e.g., par. 0030).  

Regarding Claim 4, Lee teaches all aspects of claim 1.  Lee (see, e.g., Figs. 6, 9), teaches that the DTI structure 150/155 includes:
a sidewall 155 formed of an insulation material that is different in refractive index from the substrate 101 (see, e.g., pars. 0044, 0052); and29146210413.1U.S. Patent ApplicationAttorney Docket No. 088453-8252.US00
an electrode 150 formed of a conductive material that fills an inner region of the sidewall 155 (see, e.g., par. 0052).  

Regarding Claim 5, Lee teaches all aspects of claim 1.  Lee (see, e.g., Figs. 6, 9), teaches an insulation layer 205 disposed between the substrate 101 and the transparent electrode layer 272 (see, e.g., par. 0058).  

Regarding Claim 6, Lee teaches all aspects of claim 5.  Lee (see, e.g., Figs. 6, 9), teaches that the DTI structure 150/155 is electrically coupled to the transparent electrode layer 272 through a contact 220 passing through the insulation layer 205.  

Regarding Claim 7, Lee teaches all aspects of claim 1.  Lee (see, e.g., Figs. 6, 9), teaches that the DTI 150/155 is a frontside DTI 10(FDTI) structure formed from a front side of the substrate 101 or a backside DTI (BDTI) formed from a back side of the substrate 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

Claims 8, 9, 11-18, 20, and 21 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Lee (US 2019/0148457).

Regarding Claim 8, Lee teaches all aspects of claim 1.  Lee (see, e.g., Figs. 6, 9), teaches that the plurality of pixels PX includes:
an active pixel PX configured to generate a pixel signal corresponding to incident light (see, e.g., par. 0030); and15
an optical black pixel OBPX configured to generate another pixel signal that is not due to the incident light (see, e.g., par. 0030), and
Lee is silent with respect to the claim limitation that a first bias applied to a transparent electrode layer of the active pixel is different from a second bias applied to a transparent electrode layer of the optical black pixel.  
Additionally, regarding the limitation that “a first bias applied to a transparent electrode layer of the active pixel is different from a second bias applied to a transparent electrode layer of the optical black pixel” does not appear to structurally limit the claim as it is directed to (i) a manner of operating a device or (ii) function, property or characteristic of the image sensor.
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Exparte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 
According to Section 2114 of the MPEP, “While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board's finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210,212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528,531 (CCPA 1959).  “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original)”. 
Lee discloses all the structural limitations as required by claim 8, including a first transparent electrode layer 272 of the active pixel PX and a second transparent electrode layer 272 of the optical black pixel OBPX, thus a recitation of the manner in which the claimed device is intended to be employed, such that “a first bias applied to a transparent electrode layer of the active pixel is different from a second bias applied to a transparent electrode layer of the optical black pixel”, does not distinguish over the cited reference regardless of the function allegedly performed by the claimed device, because only the device per se is relevant, no matter which of the device’s functions is referred to in the claim, and if the prior art structure is capable of performing the intended function, then it meets the claim.  In re Casey, 152 USPQ 235 (CCPA 1967).  In the instant application, a first bias applied to a transparent electrode layer of the active pixel being different from a second bias applied to a transparent electrode layer of the optical black pixel does not differentiate the claimed device from Lee’s device since it requires merely applying a different bias to each of the transparent electrode layers.

Regarding Claim 9, Lee teaches all aspects of claim 8.  Lee is silent with respect to the claim limitations that the first bias and the second bias are pre-determined to minimize a difference in dark-level signal between the active pixel and the optical black pixel.  
See also the comments stated above in claim 8 regarding functional limitations which are considered repeated here.

Regarding Claim 11, Lee teaches all aspects of claim 1.  Lee (see, e.g., Figs. 6, 9), teaches that:
the plurality of pixels includes an active pixel PX, and
the active pixel PX further includes:
a color filter 230 disclosed over the photodiode 110 and configured to selectively allow a light signal having a specific wavelength to pass through; and
a microlens 290 disposed over the color filter 230 and configured to focus incident light onto the 10photodiode 110.  

Regarding Claim 12, Lee teaches all aspects of claim 1.  Lee (see, e.g., Figs. 6, 9), teaches that:
the plurality of pixels includes an optical black pixel OBPX, and
the optical black pixel OBPX further includes:
a light shielding layer 287 disposed over the transparent electrode layer 272 and configured to 15block incident light (see, e.g., par. 0073).  

Regarding Claim 13, Lee (see, e.g., Figs. 6, 9), teaches an image sensor comprising:
an active pixel PX including at least one photodiode 110 and configured to have a deep trench isolation (DTI) structure 150/155 and a first transparent electrode layer 272, the DTI 150/155 and the first transparent 20electrode layer 272 being coupled to each other 220 and configured to receive a first bias for accumulating electrical charges along the DTI structure 150/155 (see, e.g., par. 0048); and
an optical black pixel OBPX including at least one photodiode 110 and configured to have the DTI structure 150/155 and a second transparent electrode layer 272, the DTI 150/155 and the second transparent electrode31146210413.1U.S. Patent ApplicationAttorney Docket No. 088453-8252.US00 layer 272 being coupled to each other 220 and configured to receive a second bias for accumulating electrical charges along the DTI structure 150/155, wherein the first bias is adjustable independently from the second bias.  
5 Lee discloses all the structural limitations including an active pixel PX, a DTI 150/155, a first transparent electrode 272 and a photodiode 110, a black optical pixel OBPX, a photodiode 110, and a second transparent electrode 272.  Thus a recitation of the manner in which the claimed device is intended to be employed, such that “the first bias is adjustable independently from the second bias”, does not distinguish over the cited reference regardless of the function allegedly performed by the claimed device, because only the device per se is relevant, no matter which of the device’s functions is referred to in the claim, and if the prior art structure is capable of performing the intended function, then it meets the claim.


Regarding Claim 14, Lee teaches all aspects of claim 13.  Lee (see, e.g., Figs. 6, 9), teaches that:
the DTI structure 150/155 of each of the active pixel PX and the optical black pixel OBPX is configured to isolate the photodiode 110 from neighboring pixels,
the transparent electrode layer 272 of each of the active pixel PX and the optical black pixel OBPX is located over the photodiode 110.  

Regarding Claim 15, Lee teaches all aspects of claim 14.  Lee (see, e.g., Figs. 6, 9), teaches that the DTI structure 150/155 of each of the active pixel PX and the optical black pixel OBPX includes:
a sidewall 150 formed of an insulation material that is different in refractive index from the substrate 101 (see, e.g., pars. 0044, 0052); and15
an electrode 155 formed of a conductive material that fills an inner region of the sidewall 150 (see, e.g., par. 0052).  

Regarding Claim 16, Lee teaches all aspects of claim 14.  Lee (see, e.g., Figs. 6, 9), teaches an insulation layer 205 disposed between the substrate 101 and the transparent electrode layer20 272 (see, e.g., par. 0058).

Regarding Claim 17, Lee teaches all aspects of claim 16.  Lee (see, e.g., Figs. 6, 9), teaches that the DTI structure 150/155 is electrically coupled to the transparent electrode layer 272 through a contact 220 passing through the insulation layer 205.  

Regarding Claim 18, Lee teaches all aspects of claim 13.  Lee is silent with respect to the claim limitations that the first bias and the second bias are pre-determined to minimize a difference in dark-level signal between the active pixel and the optical black pixel.  
5 See also the comments stated above in claim 8 regarding functional limitations which are considered repeated here.

Regarding Claim 20, Lee teaches all aspects of claim 13.  Lee (see, e.g., Figs. 6, 9), teaches10 a light shielding layer 287 disposed over the transparent electrode layer 272 and configured to block incident light (see, e.g., par. 0073).  

Regarding Claim 21, Lee (see, e.g., Figs. 1, 6, 9), teaches an image sensor comprising:
an active pixel PX configured to generate a pixel signal corresponding to incident light (see, e.g., par. 0030);15
an optical black pixel OBPX configured to generate another pixel signal that is not due to the incident light (see, e.g., par. 0030);
a first bias generator 1160 configured to generate a first bias for accumulating electrical charges along the DTI structure 150/155 to apply the first bias to a deep 150/155 and a first transparent electrode layer 272 arranged in the active pixel PX (see, e.g., pars. 0027, 0033, 0040-0041); and20
a second bias generator 1160 configured to generate a second bias for accumulating electrical charges along the DTI structure 150/155 to apply the second bias to a DTI structure 150/155 and a second transparent electrode layer 272 arranged in the optical black pixel OBPX (see, e.g., pars. 0027, 0033, 0040-0041),
wherein:
the first bias is adjustable independently from the second bias.
Lee discloses all the structural limitations including an active pixel PX, a DTI 150/155, and a first transparent electrode 272, a black optical pixel OBPX, and a second transparent electrode 272.  Thus a recitation of the manner in which the claimed device is intended to be employed, such that “the first bias is adjustable independently from the second bias”, does not distinguish over the cited reference regardless of the function allegedly performed by the claimed device, because only the device per se is relevant, no matter which of the device’s functions is referred to in the claim, and if the prior art structure is capable of performing the intended function, then it meets the claim.
See also the comments stated above in claim 8 regarding functional limitations which are considered repeated here.

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2019/0148457) in view of Holtzclaw (US 2008/0117661).

Regarding Claims 10 and 19, Lee teaches all aspects of claims 9 and 13.  Lee is silent with respect to the claim limitation of an one-time programmable (OTP) memory configured to store a voltage value of the first bias and a voltage value of the second bias.
Holtzclaw (see, e.g., Fig. 3A), in very similar imaging devices to those of Lee, on the other hand, teaches implementation of compact one-time programmable (OTP) memory cells configured to store a voltage value of the first bias and a voltage value of the second bias, with potential uses in storage of parts ID, image related settings such as color balance, defective pixel information and/or customer information such as lens identity.  Ideally at least some of this information should be customer programmable to allow sensor configuration after manufacturer delivery (see, e.g., pars. 0002-0005).
It would have been obvious to one of ordinary skill in the art at the time of filing to include one-time programmable (OTP) memory cells in Lee’s device, as taught by Holtzclaw, to store parts ID, image related settings such as color balance, defective pixel information and/or customer information such as lens identity.
See also the comments stated above in claim 8 regarding functional limitations which are considered repeated here.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garcés whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for 
/Nelson Garces/Primary Examiner, Art Unit 2814